NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           APR 21 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 09-10089

               Plaintiff - Appellee,              D.C. No. 2:07-CR-00077-PMP

  v.
                                                  MEMORANDUM *
JOEY DESHAUN CLARK,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                       Philip M. Pro, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Joey Deshaun Clark appeals from his guilty-plea conviction and 70-month

sentence for being a felon in possession of a firearm, in violation of 18 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 922(g)(1) & 924(a)(2). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Clark’s counsel has filed a brief stating there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. Clark’s letter, received on March

10, 2010, is deemed filed. We construe the letter as a pro se supplemental brief.

No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, the district

court’s judgment is AFFIRMED.




                                           2                                    09-10089